Citation Nr: 1243161	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include post traumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy of the right upper extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left upper extremity.

4.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

5.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.




REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the RO in Waco, Texas, which denied the above claims. 

The Board remanded this appeal in November 2011 for additional development.  It returns now for appellate consideration.

The issues of service connection for peripheral neuropathy of each extremity are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran does not have PTSD diagnosed in conformity with the DSM-IV.

2.  The Veteran's depressive disorder was not incurred in or aggravated by active service.   


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disability to include PTSD incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD as a result of in-service stressors he experienced while in Vietnam.  For the reasons that follow, the Board finds that the Veteran does not have PTSD and that the presently diagnosed psychiatric disorders he does have were not manifest during service and are unrelated to service.  The Board concludes that service connection is not warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2012).  

With respect to the Veteran's contentions that he has PTSD, the Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, the Veteran is competent to report his symptoms and that a medical professional diagnosed him with PTSD, but not to report that his symptoms are sufficient to constitute PTSD.  Thus, the Board finds that his statements in support of this claim are only competent evidence that to the extent that he is reporting psychiatric symptoms and that a medical professional diagnosed him with PTSD.

The Veteran has sought treatment for what he terms PTSD through VA.  The Veteran established care in December 2007.  The Veteran was seen by a VA psychiatrist in December 2007.  The psychiatrist conducted a thorough examination, which included a PTSD screening.  The psychiatrist noted that the Veteran endorsed some PTSD symptoms.  The final diagnosis included "R/O [rule out] PTSD - more so in the past."  The Veteran continued to receive treatment through this psychiatrist who had the same impression of the Veteran's symptoms through 2009.  The Board emphasizes that a "rule out" entry is a differential diagnostic tool and not an affirmative diagnosis.  The Board finds that the psychiatrist did not, in fact, diagnose PTSD.   

The Veteran was seen by a nurse practitioner (NP) repeatedly between 2009 and 2012.  The NP did diagnose PTSD.  Unfortunately, NPs are not among those considered qualified to conduct initial compensation VA examinations for PTSD.  See VBA FL 06-03 (March 15, 2006).  The Board finds that the NP's diagnosis, while probative, is not entitled to significant weight.

The Veteran was seen for a January 2011 VA examination in connection with this claim, conducted by a clinical psychologist.  After reviewing the Veteran's claims file, interview and review of the Veteran's VA treatment records, the examiner discussed each of the diagnostic criteria for PTSD and provided a reasoned basis for concluding that the Veteran does not have PTSD.

In light of the foregoing, the Board finds that the Veteran does not have PTSD, diagnosed in conformity with the DSM-IV.  The Veteran is not competent to offer a diagnosis.  The sole diagnosis in favor is from a NP, who is not considered qualified to conduct initial PTSD VA examinations.  That diagnosis is of little probative value.  The psychiatrist and psychologist who examined the Veteran both concluded that he did not met the criteria for PTSD.  The Board finds that these opinions greatly outweigh the NP's opinion.  The Board finds that the preponderance of the evidence shows that the Veteran does not have PTSD in conformity with the DSM-IV.  In the absence of a diagnosis, service connection is not warranted for PTSD.  See 38 C.F.R. § 3.304(f).  Simply stated, while there are indications of PTSD in this record, the best evidence in this case clearly reveals that the Veteran does not have PTSD at this time.     

The Veteran has been diagnosed with a depressive disorder, not otherwise specified (NOS).  In order to establish service connection for this disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's VA treatment records show a diagnosis of a depressive disorder NOS.  During his January 2011 VA examination, the examiner concurred in this diagnosis.  The current disability element is well established.  

The Veteran was also given a possible diagnosis of a dysthymic disorder by a VA psychiatrist in 2007.  This was discussed specifically during the January 2011 VA examination report.  The Veteran met the criteria for a depressive disorder NOS instead, which the examiner indicated was related to the dysthymic disorder symptoms.  The Board finds that the dysthymic disorder was raised but not diagnosed and that the symptoms are encompassed within the diagnosis of a depressive disorder NOS.  The only acquired psychiatric disability other than PTSD currently diagnosed is a depressive disorder NOS.  The Board's discussion will be restricted to this diagnosis.  

The Veteran has not offered specific contentions regarding whether any psychiatric disability other than PTSD is related to his in-service stressors.  The substance of his contentions is that he has a psychiatric disability as a result of service, so the Board finds that this encompasses his alternative diagnosis.  

The Veteran contends that his experiences in Vietnam resulted in his present disability.  The Veteran has detailed his experiences during sessions with the NP.  He repeated those experiences in an October 2012 statement.  The Board does not question the Veteran's experiences or his honorable service.  Whether these had any effect on his present condition is a separate matter.

The Veteran's depressive disorder was evaluated during his January 2011 VA examination.  The Veteran described legal infractions as a minor and that he entered the military to have a criminal complaint expunged.  He described his experiences in Vietnam, consistent with what he reported to the NP.  He reported receiving an Article 15 for being found sleeping at his post.  He also described extensive post-service trouble, including receipt of a gunshot wound in 1973.  The Veteran reported past, but not recent, drug use and minimized his recent alcohol use.  The examiner indicated that his treatment records showed significant alcohol abuse.  The examiner evaluated each criterion for a PTSD diagnosis and found that the Veteran did not meet the criteria.  The examiner indicated that the Veteran had been having depressive symptoms prior to his entry to service and that these had been worsened by alcohol and drug abuse.  The examiner indicated that the Veteran's depressive disorder NOS was not the result of his experiences in service, providing highly probative evidence against this claim.

The examiner concluded that the Veteran's condition was aggravated by his substantial alcohol abuse instead.  

The Veteran was not noted to have a depressive disorder at entry to or during service.  His June 1968 enlistment and March 1970 separation physical examination reports show a normal psychiatric system.  The accompanying reports of medical history show that the Veteran denied depression or excessive worry at entry and separation.  

The Board observes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Although the Veteran is competent to give evidence about what he experiences, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, while not noted during service, the Veteran could competently and credibly report depressive symptoms existing prior to service.  The examiner could also use those reports to indicate that his psychiatric symptoms were not related to service or any incident therein.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment.  38 C.F.R. § 3.304(b) (2012).  A veteran who served during a period of war, as the veteran here, is presumed to be in sound condition when he entered into military service except for conditions noted on entrance medical examination.  38 U.S.C.A. §§ 1111, 1132 (West 2002).  Where there is "clear and unmistakable" evidence that the injury or disease claimed pre-existed service, the presumption does not attach, and the issue becomes whether the disease or injury was aggravated during service.  Id.  The Veteran is thus presumed sound at entry.  The examiner did not find the Veteran as having had a depressive disorder prior to entry, but that he had depressive symptoms.  The psychiatric disabilities of the DSM-IV require that the patient meet a list of criteria for a disability to exist.  A patient may have some, but not all, of the criteria and both have symptoms and not have a diagnosable disorder.  The Board must rely on the examiner's expertise in declining to diagnose a psychiatric disorder prior to service.  The Board concludes that the presumption of soundness is not offended by the examiner's opinion.  

The 2011 VA examination opinion is the only medical opinion regarding whether the Veteran's depressive disorder NOS is related to service.  The NP and psychiatrists' opinions do not reach this question.  The Veteran may be competent to report symptoms since service, but the Board assigns them little probative weight.  The Veteran is simply not medically qualified to diagnose himself with depression caused by his service more than 40 years ago. 

The examiner has indicated symptoms since prior to service, which accounts for the Veteran's complaints.  The Board finds that the Veteran's depressive disorder NOS was not incurred in and was not aggravated by his active service.  In the absence of such a relationship, the Board concludes that service connection is not warranted for an acquired psychiatric disability other than PTSD.

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for service connection.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Compliance with the first Quartuccio element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

Prior to initial adjudication of the Veteran's claim, a December 2007 letter fully satisfied the duty to notify provisions as to the PTSD portion of the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  A February 2012 letter satisfied the duty to notify requirements as to the general, acquired psychiatric disability claim.  Although this letter was not sent prior to initial adjudication of the Veteran's claim, this was not prejudicial to him, since he was subsequently provided adequate notice in February 2012, he was provided several months to respond with additional argument and evidence and the claim was readjudicated and additional supplemental statements of the case (SSOCs) were provided to the Veteran in June and September 2012.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  While on remand, the Veteran returned a completed authorized release form for the Fort Worth Mental Health Clinic.  The RO sent records request letters which went unanswered.  The Board notes that the street address is identical to the Fort Worth VA Medical Center, from which records have been obtained.  The Veteran's Social Security Administration (SSA) records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If VA provides a claimant with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).

The Veteran was afforded a January 2011 medical examination to obtain an opinion as to whether the Veteran had PTSD as the result of in-service stressors.  The examiner concluded that the Veteran did not have PTSD.  The examiner also indicated that the depressive disorder NOS which the Veteran does have is not related to service.  This opinion was rendered by a medical professional following a thorough examination and interview of the Veteran and review of the claims file.  The examiner obtained an accurate history and listened to the Veteran's assertions.  The examiner laid a factual foundation and reasoned basis for the conclusions that were reached.  The opinion agrees with the conclusion of the VA psychiatrist in the Veteran's VA treatment records.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As relevant to the acquired psychiatric disability claim, the Board remanded in November 2011 to provide the Veteran all notification necessary under the duty to notify, obtain his SSA records, and readjudicate the claim.  The Veteran was provided adequate notice in February 2012, his SSA records were obtained and his claim was readjudicated in June and September 2012 SSOCs.  The Board finds that the RO complied substantially with November 2011 remand instructions as to the acquired psychiatric disability claim.  Further remand for additional development of the prior remand instructions is not warranted.  See Stegall.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, is denied.


REMAND

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran's claims for service connection for bilateral upper and lower extremity peripheral neuropathy were denied in the January 2009 rating decision on appeal. The Veteran has submitted a March 2009 Notice of Disagreement as to the peripheral neuropathy claims.  The RO issued a December 2009 Statement of the Case only as to the PTSD issue discussed above.  The Veteran filed a February 2010 Form 9, indicating that he appealed only the PTSD issue.  

The RO sent a February 2010 letter stating that they took his Form 9 as withdrawing the Notice of Disagreement as to the peripheral neuropathy claims.  The Board notes that the peripheral neuropathy claims were not mentioned in the Form 9. 

In this case, an affirmative statement from the claimant or his representative is necessary to withdraw a claim; VA is not permitted to infer a withdrawal.  See, e.g., Evans v. Shinseki, 25 Vet. App. 7 (2011).  The Board remanded these issues to allow the RO to provide the Veteran with a statement of the case (SOC) on these issues.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  The RO, evidently believing that its withdrawal of the claims was effective, did not issue a SOC.  The Board remands for issuance of a SOC as to the peripheral neuropathy claims.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran with a statement of the case as to the issues of service connection for bilateral upper and lower extremity peripheral neuropathy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


